DETAILED ACTION
Response to Arguments
Applicant's arguments filed on page 7  have been fully considered but they are not persuasive.
Applicant argues in paragraph 2 that “Eskildsen does not fairly disclose receiving a band of uncertainty, since the initial boundary cannot define such a region, and this initial boundary is iteratively adjusted during the fitting so that there is never a region defined, much less a band of uncertainty”.  The office respectfully disagree.  As acknowledged by applicant in page 6, “Eskildsen discloses …the boundary between the cerebrum and the cerebral cortex …  and then adapting this initial boundary using conventional vector force field curve fitting”,  this boundary is delineating the cerebrum and the cerebral cortex, and this boundary is not certain, because it needs “iteratively deforming the deformable curve or surface convergent towards the second boundary”; and in Fig. 1b and 1c, it clearly shows a “band” between this uncertain boundary to the ultimate target.  Therefore this boundary reads on the claimed “a band of uncertainty delineating a region”.
Applicant further argues, on page 8 and 9,  that “There is nothing in this cited portion of Eskildsen that describes determining at least one metric of uncertainty of the delineation for the region”.  The office respectfully disagrees.  “Metric of uncertainty” is a vague term subjecting to broad interpretation. In instant disclosure, applicant appears to use the term to mean “the metric of uncertainty are based on the extent of filtering needed to determine the boundary” ( page 7).    Again as acknowledged by applicant, “this cited portion of Eskildsen discloses adjusting the step size during the iterative curve fitting towards the second boundary”,   this step size is used for determining the boundary via  iterative curve fitting, or, filtering,  therefore the step size reads on claimed “metric of uncertainty”.  Similar argument can be applied to “confidence value”, therefore  arguments on page 8-9 are all about the same subject matter, and are not persuasive.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eskildsen et al. (US20080170791, cited from IDS, also from office action dated 4/21/2017 on parent application 14375836)
Regarding Claim 1, Eskildsen teaches a system ([0019], computer) for quantification of uncertainty of contours, said system comprising: 
at least one processor programmed to: 
receive an image ( [0013], MR images of a brain) including an object of interest (OOI) ( [0013], the third object, the CSF); 
receive a band of uncertainty delineating a region in the received image , the region including the boundary of the OOI ( Fig. 1b, Cerebial  Cortex); 
delineate the boundary in the region using iterative filtering of the region ([0013], iteratively deforming the deformable curve or surface convergent towards the second boundary)  ; and, 
determine at least one metric of uncertainty of the delineation for the region([0026], step size) .

Claim 2, Eskildsen teaches the system according to claim 1, wherein the band of uncertainty includes an inner contour (Fig.1b, first boundary) and an outer contour (Fig. 16, second boundary), the inner contour within the outer contour.

Regarding Claim 3, Eskildsen teaches the system according to claim 1, wherein the processor is further programmed to:
display a contour representing the delineated boundary of the OOI , the contour color coded according to metric of uncertainty(Fig.1b) .

Regarding Claim 4, Eskildsen teaches the system according to any one of claims 1, wherein the processor is further programmed to:
 for each of at least one of a plurality of sub-regions defining the region:
 iteratively filter the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level([0026], step size for the iterative deformation … decreases in the vicinity of the second boundary); and, 
delineate the boundary in the filtered sub-region( Fig. 1b).

Regarding Claim 5, Eskildsen teaches the system according to claim 4, wherein the processor  is further programmed to:
for each of the at least one of the plurality of sub-regions:
determine the metric of uncertainty of the delineation for the sub-region, the metric of uncertainty based on the number of iterations([0026], step size for the iterative deformation … decreases in the vicinity of the second boundary, which means as iterations increase, the step size becomes smaller).

Regarding Claim 6, Eskildsen teaches the system according to claim 4, wherein the plurality of sub-regions include a sub-region for each point of uncertainty  within the region , the sub-region defined by the points of an inner line segment  and an outer line segment  of the point of uncertainty, the inner line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty  on an inner contour  of the band of uncertainty , and the outer line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty on an outer contour  of the band of uncertainty ( Fig. 1b, all the uncertainty points are inherently projected between the contours by drawing straight lines ).

Regarding Claim 7, Eskildsen teaches the system according to claim 6, wherein the projection of the point of uncertainty  on the inner contour  of the band of uncertainty  is a point on the inner contour  closest to the point of uncertainty  and/or the projection of the point of uncertainty  on the outer contour  of the band of uncertainty  is a point on the outer contour  closest to the point of uncertainty ( Fig. 1b, all the uncertainty points are inherently projected between the contours by drawing straight lines, including the closest point. ) .

Regarding Claim 8, Eskildsen teaches the system according to claim 1, where the processor  is further programmed to:
for each of a plurality of sub-regions defining the region :
determine whether to filter the sub-region([0026], , ensures convergence of the calculation) the determination including at least one of:
determining whether the boundary of the OOI  can be delineated in the sub-region with a confidence level exceeding a first predetermined level( It is inherent that for the convergence of the calculation, the step size become smaller as the iteration goes on, thus the confidence level goes up, since it is inversely related to the step size);
and, determining whether a stopping condition is met, the stopping condition indicating the confidence level is less than a second predetermined level(It is inherent that a threshold/stopping condition is defined for the convergence of the calculation);
in response to determining the  boundary of the OOI  can be delineated in the sub-region with the confidence level exceeding the first predetermined level or the stopping condition being met, delineate the boundary of the OOI  in the sub- region( Fig. 1b); and,
in response to determining the boundary of the OOI cannot be delineated in the sub-region with the confidence level exceeding the first predetermined level and the stopping condition not being met, iteratively filter the sub-region a predetermined number of times and repeat the determination as to whether to filter the sub- region ([0013], iteratively deforming, which means the method is repeated in each iteration).
Regarding Claim 9, Eskildsen teaches the system according to claim 8, wherein the stopping condition is the sub-region having a uniform density ([0026], dynamic factor may be based on the image gradient, uniform density means the image gradient is 0)
Regarding Claim 11, Eskildsen teaches the system according to claim 8, wherein the processor  is further programmed to:
in response to determining the boundary of the OOI can be delineated in the sub-region with a confidence level exceeding the first predetermined level or the stopping condition being met, determine the metric of uncertainty of the delineation for the sub- region (It is inherent that metric of uncertainty is the inverse of the confidence level, because that is the definition of confidence level in current context, see examiner’s notice).

.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskildsen et al. 
Regarding Claim 10, Eskildsen teaches the system according to claim 8. Eskildsen does not expressly teach where the processor is further programmed to:
in response to the stopping condition being met, delineate the boundary of the OOI along the midline of the sub-region.
However, official notice is taken that delineating the boundary of the OOI along the midline ( median line)  of the sub-region is within the routine experimentations of choosing between the maximum and minimum of the  sub-region, see MPEP  2144 II A.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to experiment delineating the boundary of the OOI of Eskildsen along the midline.
One of ordinary skill would have been motivated to so to try to find the best delineation of OOI.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661